PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,774,899
Issue Date: 8 Jul 2014
Application No. 12/927,535
Filing or 371(c) Date: 17 Nov 2010
Attorney Docket No. None


:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition filed pursuant to 37 C.F.R. § 1.378(b) on July 12, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

This renewed petition pursuant to 37 C.F.R. § 1.378(b) is GRANTED.  

The application from which this patent issued matured into U.S. patent number 8,774,899 on July 8, 2014.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on July 8, 2018, with no payment received.  Accordingly, the patent expired on July 8, 2018 at midnight.    

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.378(b) was filed on October 22, 2020 and dismissed via the mailing of a decision on June 2, 2021.



Petitioner has met each of the requirements of 37 C.F.R. 
§ 1.378(b).  

Accordingly, the maintenance fee in this case is hereby accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.